Case 3:17-cv-02398-DMS-MDD Document 211 Filed 03/26/19 PageID.7017 Page 1 of 8



  1   David A. Nelson (pro hac vice)        Juanita R. Brooks, SBN 75934,
      (Ill. Bar No. 6209623)                brooks@fr.com
  2   davenelson@quinnemanuel.com           Jason W. Wolff, SBN 215819,
      QUINN EMANUEL URQUHART &              wolff@fr.com
  3   SULLIVAN, LLP                         Fish & Richardson P.C.
      191 N. Wacker Drive, Suite 2700,      12390 El Camino Real
  4   Chicago, Illinois 60606               San Diego, CA 92130
      Telephone: (312) 705-7400             Phone: 858-678-5070 / Fax: 858-678-
  5   Facsimile: (312) 705-7401             5099
  6   Karen P. Hewitt (SBN 145309)          Ruffin B. Cordell, DC Bar No. 445801,
      kphewitt@jonesday.com                 admitted pro hac vice, cordell@fr.com
  7   Randall E. Kay (SBN 149369)           Lauren A. Degnan, DC Bar No. 452421,
      rekay@jonesday.com                    admitted pro hac vice, degnan@fr.com
  8   Kelly V. O'Donnell (SBN 257266)       Indranil Mukerji, DC Bar No. 974398,
      kodonnell@jonesday.com                admitted pro hac vice, mukerji@fr.com
  9   JONES DAY                             Fish & Richardson P.C.
      4655 Executive Drive, Suite 1500      1000 Main Avenue, S.W.
 10   San Diego, California 92121           Suite 1000
      Telephone: (858) 314-1200             Washington, D.C. 20024
 11   Facsimile: (844) 345-3178             Phone: 202-783-5070 / Fax: 202-783-
                                            2331
 12
      Attorneys for Plaintiff Qualcomm       Attorneys for Defendant Apple Inc.
 13   Incorporated
 14   [Additional counsel identified on      [Additional counsel identified on
      signature page]                        signature page]
 15
 16                         UNITED STATES DISTRICT COURT
 17                      SOUTHERN DISTRICT OF CALIFORNIA
 18
 19   QUALCOMM INCORPORATED,              Case No. 3:17-CV-02398-DMS-MDD

 20                  Plaintiff,           JOINT MOTION TO MODIFY CASE
                                          MANAGEMENT ORDER (DKT. NO. 98)
 21       v.

 22   APPLE INC.,
                                          Magistrate Judge: Hon. Mitchell D. Dembin
 23                  Defendant.

 24
 25
 26
 27
 28
Case 3:17-cv-02398-DMS-MDD Document 211 Filed 03/26/19 PageID.7018 Page 2 of 8



  1        Pursuant to Federal Rule of Civil Procedure 16(b)(4) and Civil L.R. 6-1(b),
  2   Qualcomm Incorporated (“Qualcomm”) and Apple Inc. (“Apple”), by and through
  3   their respective counsel, hereby jointly move for an order approving the stipulation
  4   below. This joint motion seeks leave for a modest extension of the deadlines for
  5   opening and rebuttal expert reports, the close of expert discovery, and the deadline
  6   to file dispositive and Daubert motions, which would mirror the same reasonable
  7   gaps between these deadlines that were accepted in Qualcomm Inc. v. Apple Inc.,
  8   No. 3:17-cv-1375-DMS-MDD, Dkt. 597. Good cause exists to adjust these
  9   deadlines based on ongoing third-party and party depositions in this Action, which
 10   the parties anticipate will continue through at least April 5, 2019.
 11                                      STIPULATION
 12        WHEREAS, the Court’s March 8, 2018 Case Management Order Regulating
 13   Discovery and Other Pretrial Proceedings in a Patent Case (Dkt. 98) sets certain
 14   deadlines relating to discovery and motion practice;
 15        WHEREAS, the parties have met and conferred and agree that good cause
 16   exists to adjust the deadlines for expert discovery, dispositive motions, and Daubert
 17   motions based on ongoing third-party and party depositions in this Action, which
 18   the parties anticipate will continue through at least April 5, 2019;
 19        WHEREAS, the modest revision to the Court’s schedule identified below
 20   would maintain the same reasonable gaps between the deadlines for expert
 21   discovery, dispositive motions, and Daubert motions accepted by this Court in a
 22   related case between the parties (See Qualcomm Inc. v. Apple Inc., No. 3:17-cv-
 23   1375-DMS-MDD, Dkt. 597);
 24        WHEREAS, the parties agree that the following modification would be
 25   mutually beneficial:
 26               Event                 Current Deadline           Proposed Deadline
 27                                         (Dkt. 98)
         Opening expert reports            04/10/2019                    04/30/2019
 28
         Rebuttal expert reports           05/08/2019                    05/31/2019
                                            1                      Case No. 3:17-CV-02398-DMS-MDD
Case 3:17-cv-02398-DMS-MDD Document 211 Filed 03/26/19 PageID.7019 Page 3 of 8



  1    Close of expert discovery              06/05/2019                  06/28/2019
  2    Deadline to file dispositive           06/19/2019                  07/12/2019
       motions/Daubert motions
  3
            WHEREAS, the above requested modification of deadlines would not affect
  4
      any other Court-ordered deadlines, is not being sought to cause delay, and will not
  5
      result in prejudice to either party or to third parties;
  6
            WHEREAS, neither party waives its right to seek further relief for the timing
  7
      of any productions or disclosures, nor waives its right to seek other scheduling
  8
      adjustments;
  9
            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
 10
 11   and between the undersigned counsel:

 12         The Case Management Order (Dkt. 98) shall be modified as set forth above.

 13         No other dates set by this Court shall be modified based on this Order.

 14
 15
      Dated: March 26, 2019                    Respectfully submitted,
 16
                                           By: /s/ Zachariah Summers
 17                                            Zachariah Summers
 18
                                                QUINN EMANUEL URQUHART &
 19                                             SULLIVAN, LLP
                                                David A. Nelson (pro hac vice)
 20
                                                (Ill. Bar No. 6209623)
 21                                             davenelson@quinnemanuel.com
                                                191 N. Wacker Drive, Suite 2700
 22
                                                Chicago, Illinois 60606
 23                                             Telephone: (312) 705-7400
                                                Facsimile: (312) 705-7401
 24
 25                                             Sean S. Pak (SBN 219032)
                                                seanpak@quinnemanuel.com
 26
                                                Michael D. Powell (SBN 202850)
 27                                             mikepowell@quinnemanuel.com
                                                Michelle Ann Clark (SBN 243777)
 28
                                                michelleclark@quinnemanuel.com
                                               2                   Case No. 3:17-CV-02398-DMS-MDD
Case 3:17-cv-02398-DMS-MDD Document 211 Filed 03/26/19 PageID.7020 Page 4 of 8



  1                                    Andrew M. Holmes (SBN 260475)
  2                                    drewholmes@quinnemanuel.com
                                       50 California Street, 22nd Floor
  3                                    San Francisco, California 94111
  4                                    Telephone: (415) 875-6600
                                       Facsimile: (415) 857-6700
  5
  6                                    Patrick Curran (SBN 241630)
                                       patrickcurran@quinnemanuel.com
  7                                    51 Madison Avenue, 22nd Floor
  8                                    New York, NY 10010
                                       Telephone: (212) 849-7000
  9                                    Facsimile: (212) 849-7100
 10
                                       Marissa R. Ducca (pro hac vice)
 11                                    (DC Bar No. 979328)
 12                                    marissaducca@quinnemanuel.com
                                       1300 I Street, NW, Suite 900
 13                                    Washington, D.C. 20005
 14                                    Telephone: (202) 538-8000
                                       Facsimile: (202) 538-8100
 15
 16                                    Yury Kapgan (SBN 218366)
                                       yurykapgan@quinnemanuel.com
 17                                    Scott Watson (SBN 219147)
 18                                    scottwatson@quinnemanuel.com
                                       Zachariah B. Summers (SBN 255284)
 19                                    Zachariahsummers@quinnemanuel.com
 20                                    Michael Louis Fazio (SBN 228601)
                                       michaelfazio@quinnemanuel.com
 21                                    Joseph Sarles (SBN 254750)
 22                                    josephsarles@quinnemanuel.com
                                       Valerie A. Lozano (SBN 260020)
 23                                    valerielozano@quinnemanuel.com
 24                                    865 South Figueroa Street, 10th Floor
                                       Los Angeles, California 90017
 25                                    Telephone: (213) 443-3000
 26                                    Facsimile: (213) 443-3100
 27                                    JONES DAY
 28                                    Karen P. Hewitt (SBN 145309)

                                       3                 Case No. 3:17-CV-02398-DMS-MDD
Case 3:17-cv-02398-DMS-MDD Document 211 Filed 03/26/19 PageID.7021 Page 5 of 8



  1                                    kphewitt@jonesday.com
  2                                    Randall E. Kay (SBN 149369)
                                       rekay@jonesday.com
  3                                    John D. Kinton (SBN 203250)
  4                                    jkinton@jonesday.com
                                       4655 Executive Drive, Suite 1500
  5                                    San Diego, California 92121
  6                                    Telephone: (858) 314-1200
                                       Facsimile: (858) 345-3178
  7
  8                                    NORTON ROSE FULBRIGHT US LLP
                                       Richard S. Zembek (Pro Hac Vice)
  9                                    richard.zembek@nortonrosefulbright.com
 10                                    1301 McKinney, Suite 5100
                                       Houston, TX 77010
 11                                    Telephone: (713) 651-5283
 12
                                       Attorneys for Plaintiff Qualcomm Incorporated
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                       4                   Case No. 3:17-CV-02398-DMS-MDD
Case 3:17-cv-02398-DMS-MDD Document 211 Filed 03/26/19 PageID.7022 Page 6 of 8



  1
      Dated: March 26, 2019            Respectfully submitted,
  2
  3                                 By: /s/ Noah Graubart
  4                                    Noah Graubart

  5                                    Juanita R. Brooks, SBN 75934
                                       brooks@fr.com
  6                                    Jason W. Wolff, SBN 215819
                                       wolff@fr.com
  7                                    Seth M. Sproul, SBN 217711,
                                       sproul@fr.com
  8                                    Michael A. Amon, SBN 226221,
                                       amon@fr.com
  9                                    Fish & Richardson P.C.
                                       12390 El Camino Real
 10                                    San Diego, CA 92130
                                       Phone: 858-678-5070 / Fax: 858-678-5099
 11
                                       Betty H. Chen, SBN 290588
 12                                    bchen@fr.com
                                       Fish & Richardson P.C.
 13                                    500 Arguello Street, Suite 500
                                       Redwood City, CA 94063
 14                                    Phone: 650-893-5070/ Fax: 650-893-5071
 15                                    Ruffin B. Cordell, DC Bar No. 445801
                                       Admitted pro hac vice, cordell@fr.com
 16                                    Lauren A. Degnan, DC Bar No. 452421
                                       Admitted pro hac vice, degnan@fr.com
 17                                    Indranil Mukerji, DC Bar No. 974398
                                       Admitted pro hac vice, mukerji@fr.com
 18                                    Brian Livedalen, DC Bar No. 1002699
                                       Admitted pro hac vice, livedalen@fr.com
 19                                    Fish & Richardson P.C.
                                       1000 Main Avenue, S.W.
 20                                    Washington, D.C. 20024
                                       Phone: 202-783-5070 / Fax: 202-783-2331
 21
                                       Benjamin C. Elacqua, TX Bar No. 24055443
 22                                    Admitted pro hac vice, elacqua@fr.com
                                       Fish & Richardson P.C.
 23                                    1221 McKinney Street, Suite 2800
                                       Houston, TX 77010
 24                                    Phone: 713-654-5300 / Fax: 713-652-0109
 25                                    Whitney Reichel, MA Bar No. 663599
                                       Admitted pro hac vice, wreichel@fr.com
 26                                    Fish & Richardson P.C.
                                       One Marina Park Drive
 27                                    Boston, MA 02210
                                       Phone: 617-542-5070 / Fax: 617-542-8906
 28
                                        Jacqueline Tio, GA Bar No. 940367
                                       5                   Case No. 3:17-CV-02398-DMS-MDD
Case 3:17-cv-02398-DMS-MDD Document 211 Filed 03/26/19 PageID.7023 Page 7 of 8



  1                                    Admitted pro hac vice, tio@fr.com
                                       Fish & Richardson P.C.
  2                                    1180 Peachtree Street N.E., 21st floor
                                       Atlanta, GA 30309
  3                                    Phone: 404-892-5005/ Fax: 404-892-5002
  4                                    Mark D. Selwyn, SBN 244180,
                                       mark.selwyn@wilmerhale.com
  5                                    Wilmer Cutler Pickering Hale and Dorr LLP
                                       950 Page Mill Road
  6                                    Palo Alto, CA 94304
                                       Phone: 650-858-6000 / Fax: 650-858-6100
  7
                                       William F. Lee, MA Bar No. 291960
  8                                    appearing pro hac vice,
                                       william.lee@wilmerhale.com
  9                                    Joseph J. Mueller, MA Bar No. 647567
                                       appearing pro hac vice,
 10                                    joseph.mueller@wilmerhale.com
                                       Wilmer Cutler Pickering Hale and Dorr LLP
 11                                    60 State Street
                                       Boston, MA 02109
 12                                    Phone: 617-526-6000 / Fax: 617-526-5000
 13                                    Nina S. Tallon, DC Bar No. 479481
                                       appearing pro hac vice,
 14                                    nina.tallon@wilmerhale.com
                                       Gregory H. Lantier, DC bar No. 492043
 15                                    appearing pro hac vice
                                       gregory.lantier@wilmerhale.com
 16                                    Wilmer Cutler Pickering Hale and Dorr LLP
                                       1875 Pennsylvania Avenue NW
 17                                    Washington, DC 20006
                                       Phone: 202-663-6000 / Fax: 202-663-6363
 18
                                       Attorneys for Defendant Apple Inc.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                       6                  Case No. 3:17-CV-02398-DMS-MDD
Case 3:17-cv-02398-DMS-MDD Document 211 Filed 03/26/19 PageID.7024 Page 8 of 8



  1                             CERTIFICATE OF SERVICE
  2
  3         The undersigned hereby certifies that all counsel of record who are deemed to

  4   have consented to electronic service are being served with a copy of this document

  5   through the Court’s CM/ECF system pursuant to Local Rule 5.4(d).

  6
  7   Dated: March 26, 2019                  /s/    Zachariah Summers

  8
  9
 10
 11
                                   FILER’S ATTESTATION
 12
            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 13
      Policies and Procedures of the United States District Court of the Southern District
 14
      of California, I certify that authorization for the filing of this document has been
 15
      obtained from the other signatory shown above and that said signatory has
 16
      authorized placement of his/her electronic signature on this document.
 17
 18
      Dated: March 26, 2019                  /s/    Zachariah Summers
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             7                     Case No. 3:17-CV-02398-DMS-MDD
